Citation Nr: 1225021	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-37 786A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis B.  

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for high cholesterol.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been submitted to reopen the claim of service connection for hepatitis B and denied service connection for bipolar disorder.  A notice of disagreement was received in April 2004, a statement of the case (SOC) was provided in September 2004 and the Veteran perfected his appeal in October 2004.  This appeal also comes from a March 2009 rating decision of a VARO which denied service connection for high cholesterol.  The Veteran's notice of disagreement with this rating decision was received in May 2009, an SOC was provided in January 2010 and he perfected his appeal in January 2010.  

The Veteran provided testimony at videoconference hearings before a Decision Review Officer in June 2008 and April 2010.  Transcripts are of record.  In his January 2010 substantive appeal, the Veteran had also requested a hearing at the RO before a Veterans Law Judge.  In a May 2012 communication, the request for such hearing was cancelled.  

The issue of entitlement to service connection for PTSD was also on appeal, but service connection for that disability was granted by rating decision in November 2008.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also on appeal.  However, the RO assigned a 100 percent rating for PTSD by rating decision in October 2010, effective from the date of the TDIU claim.  In light of that action, the TDIU issue was effectively rendered moot.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he wished to withdraw his appeal as he was completely satisfied with his current rating (he also specifically withdrew his hepatitis B claim in a separate communication received through his authorized representative in June 2012).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By statement dated in May 2012, the Veteran's representative stated that the Veteran wished to cancel his appeal as he was completely satisfied with his current rating (he also specifically withdrew his hepatitis B claim in a separate communication received through his authorized representative inJune 2012).  Since the appellant, through his authorized representative, has withdrawn the appeals of his claim to reopen the matter of service connection for hepatitis B and the claims for service connection for bipolar disorder and high cholesterol, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to all issues.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


